Citation Nr: 1433059	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

For the reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran and his representative if any further action on their part is required.


REMAND

Having reviewed the evidence of record, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  Such an examination or opinion is necessary to make a decision on a claim if all the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id. 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for specifically identified diseases will be established even though there is no record of such disease during service, provided that the disease is manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Diabetes mellitus Type II is among one of those diseases.  38 C.F.R. § 3.309(a).

In this case, the Veteran claims that he currently has diabetes mellitus, type II, that is related to his military service.  Specifically, he attributes his condition to exposure to herbicides during his service on a tug boat that was present in the inland waters of the Republic of Vietnam during the applicable period.  As reflected in his VA medical and private treatment records, the Veteran has elevated blood glucose levels and a noted history of diabetes but it is not clear that the Veteran currently has diabetes mellitus much less diabetes mellitus Type II.  See December 2007 VA treatment record (noting a medical history of "diabetes mellitus without mention of complication, type II or unspecified type") and January 2008 VA treatment record (indicating the Veteran's past medical history was significant for "diabetes").  Therefore, the Board finds that a VA medical examination is necessary prior to further appellate consideration of the Veteran's claim.  38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this remand.

Although the RO made a November 2010 formal finding that the record lacks information necessary to corroborate the Veteran's claimed exposure to herbicides in Vietnam, the Board finds that, if and only if the Veteran has a current diagnosis of diabetes mellitus, type II, additional research is warranted to verify the Veteran's exposure to herbicide agents.  The record contains two lay statements from witnesses claiming that the Veteran served on the LT 529 seagoing tug boat that made trips to Vietnam.  The Veteran's STRs contain an October 1971 "Statement of Medical Condition" that lists the "384 Trans Det LT 529" as his duty organization.  Finally, the Veteran's personnel file contains a copy of "Special Orders," dated April 1970, assigning several individuals to duty in Okinawa.  Among the names listed are the Veteran's and both lay witnesses' names.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine whether the Veteran currently suffers from diabetes and if so what type.  The Veteran's claims folder must be made available to the VA examiner and the VA examiner must provide a complete rationale for the conclusion reached.  

2.  If, and only if, it is determined that the Veteran has a current diagnosis of diabetes mellitus, type II, submit a request to the Joint Services Records Research Center (JSRRC) or other appropriate depository/channel to determine whether the U.S. Army's LT-529 tug boat operated in Vietnam or was present in the inland waters of Vietnam at any time between April 1970 and October 1971.  Records show the Veteran was attached to 384th Transportation Company Detachment Floating Craft LT-529.  

3.  Then, the RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  Once the examination is complete, and if applicable a response from JSRRC or other appropriate entity is received, readjudicate the claim for service connection in light of the additional evidence obtained.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


